Case: 1:20-cv-00757 Document #: 9 Filed: 03/18/20 Page 1 of 1 PagelD #:88

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MARK STANG and STUART COHN

Plaintiffs, No. 1:20-cv-00757

Vv. Judge Matthew F. Kennelly
UNION FOR REFORM JUDAISM,
JONAH DOV PESNER, and
RICHARD “RICK” JACOBS,

Magistrate Judge M. David Weisman

Defendants.

)
)
)
)
)
)
)
)
)
)
)

NOTICE OF FILING
To: MarkA. Stang, Stang-Law Firm, 584 Hyacinth Place, Highland Park, Illinois 60035

PLEASE TAKE NOTICE that on March 18, 2020, we filed with the Clerk of the Court,
the APPEARANCE of Defendants Union for Reform Judaism, Jonah Dov Pesner and
Richard “Rick” Jacobs, DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS
PLAINTIFF'S COMPLAINT, and DEFENDANTS’ MEMORANDUM OF LAW IN
SUPPORT OF THEIR RULE 12(b)(6) MOTION TO DISMISS, copies of which are
attached and are hereby served upon you.

 

 

Mitchell H. Frazen <4
LITCHFIELD CAVO LLP
Attorneys for Defendants

Mitchell H. Frazen

LITCHFIELD CAVO LLP

303 West Madison, Suite 300

Chicago, Illinois 60606

312.781.6618

Frazen@LitchfieldCavo.com

A.R.D.C No. 3127119

CERTIFICATE OF SERVICE

Under penalties as provided by law under 735 ILCS 5/1-109, | certify that on March 18,
2020, | caused a copy of the above Notice and the documents referred to therein to be served by
e-mail transmission from Frazen@LitchfieldCavo.com to the designated e-mail address of each
other counsel of record for a party in this action: mstan

 
  

oF
Zé eae aaa
(LEE Gy a

Mitchell H. Frakep?

 
